ST. PAUL, J.
The accused was charged and convicted of having whisky in his possession for sale for beverage purposes.
The record contains no bill of exception, or plea whatever presenting any question of law, and the appeal was frankly taken to have this court “review the evidence” on which the defendant was convicted.
As this court cannot “review the evidence,” and defendant alleges no error of law, the judgment appealed from must stand.
Decree.
The judgment appealed from is therefore affirmed.